DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons U.S. Pub. No. 2020/0020024 in view of Donalds U.S. Pub. No. 2018/0032682, Dullen U.S. Pub. No. 2016/0198996, Walzel WO 2018/082782 A1, Kozaki U.S. Pub. No. 2019/0318504 and Finlayson et al. U.S. Pub. No. 2006/0119601.  
Re:  claim 1, Lyons teaches 
1. A method for objectively tracking and analyzing the social and emotional activity of a patient using a computing device, the method comprising the steps of:  implementing an augmented reality tracking application in memory on the computing device; upon the augmented tracking application being initialized on the computing device, (“The process starts at 300, then continues to 305 to initialize the environment… a camera in communication with a computing device (e.g., a smartphone) along with associated software maps the user’s environment in an initialization process.”; Lyons, [0051], Fig. 3)
The associated software (augmented reality tracking application in memory) is implemented on the smartphone (computing device) and the initialization process begins and includes mapping the user’s environment.  Lyons is silent, however, Donalds and Dullen teach, tracking and analyzing the social and emotional activity of a patient using a computing device. (“Referring now to Fig. 1, a system 100 for measuring a physiological-emotional state of a user… includes a mobile device 101 configured to acquire biometric user data (e.g., heart rate data, facial image data, voice pattern data, bioelectric data) and transmit the user data, for example, using communications device 107.  The system 100 also includes a central computing device 121 configured to receive the user data transmitted from the mobile device 101… the system 100, in response to receiving the user data, can determine a physiological state of the user, an emotional state of the user, or a combination thereof… the external databases 131 can also include, for example, a medical database associated with a health care provider such as the user’s primary care provider, the users primary mental health provider, or any other treating medical professional or medical practice (e.g., a doctor, a surgeon, a dentist, a psychiatrist, a psychologist, a hospital, a medical practice)… the central computing device 121 or the mobile device 101 can transmit event records, historical event records, representations of the user’s physiological-emotional state, or portions or combinations thereof to user-designated medical external databases 131 for evaluation by one of more medical professionals in connection with treatment, diagnosis, patient monitoring, or other suitable medical purposes… the application or social network hosted on the central computing device 121 can provide an augmented reality interface for interactive display on the mobile device 101.”; Donalds, [0021], [0022], [0050], [0057], Fig. 1)
The system acquires the tracked biometric user data and analyzes the user data to determine the user’s physiological and emotional state (emotional activity).  The user’s data is sent to the user’s primary care provider, such as a doctor, for evaluation in connection with treatment.  Thus, the user is a patient.  Also, the application hosted on the central computing device can provide an augmented reality interface for interactive display on the mobile device.  Lyons and Donalds are silent, however, Dullen teaches tracking and analyzing the social activity of the patient.  (“The PMD is implemented using medical devices for measuring and reporting objective measurements of pain through patient monitoring and analyzing related biological, psychological, social, environmental, and demographic factors that may contribute to and effect physiological outcomes for patients…… The PMD 10 may be implemented as a mobile application for… augmented reality glasses…”; Dullen, [0002], [0103])
The PMD tracks and collects patient data through patient monitoring and analyzing biological, psychological (emotional) and social factors (social activity).  The PMD can be implemented as a mobile application for augmented reality glasses.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Lyons by adding the feature of objectively tracking and analyzing the social and emotional activity of a patient using a computing device, in order to allow medical professionals to receive real time health information such as physiological-emotional state data from the user without requiring the user to travel to the hospital which can permit more frequent feedback intervals and reduce cost, as taught by Donalds ([0051]) and in order to utilize data analysis of the user data so that the healthcare provider can better evaluate the efficacy of treatment options, lifestyle options, and personal choices to improve both personal, and global health and disease related outcomes, as taught by Dullen ([0112]).  
Lyons and Dullen teach detecting by at least one camera a target object manipulated by the patient, the target object comprising a first face and a second face, a first fiducial marker positioned on the first face and a second fiducial marker positioned on the second face; detecting at least one of the first fiducial marker and the second fiducial marker; (“A physical three-dimensional object acts as both a trackable object for insertion of an augmented three-dimensional image of a product (a virtual product) the user is interested in as well as a tangible object to naturally manipulate as the user would if he were holding the product itself.  The tangible object can be a triangular prism, a pyramid, a rectangular prism, a cube, or any other three-dimensional shape… Turning to Fig. 2, this embodiment includes a computing device 100 and a three-dimensional object 200 that is trackable… This ability to be tracked can be implemented in a number of ways… One of the simplest and least expensive ways to make the three-dimensional object trackable is through the use of unique markers on each of the sides of three-dimensional object.  A processor of a computing device 100 can be programmed to use a connected camera.  A processor of a computing device 100 can be programmed to use a connected camera to track the motion and position of the unique fiducial markers on the object (as the arrangement of the markers on each face of the object in relation to the others is known) and can insert a virtual object for the user to view on a display connected to the computing device… Figs. 1a, Fig. 1b and Fig.2 show embodiments of a three-dimensional physical object bearing unique markers to achieve accurate tracking…”; Lyons. [0031], [0033], [0047], Figs. 1a, 1b and 2)
A camera is used to track the three-dimensional object (target object) that the user can manipulate (manipulated by the patient).  The three-dimensional object, in this case a cube, has six sides (faces) (the target object has a first face and a second face).  Each of the six faces of the cube has a unique marker (a first fiducial marker positioned on the first face and a second fiducial marker positioned on the second face).  The camera uses the markers to track the three-dimensional object (detecting the at least one of the first fiducial marker and the second fiducial marker).  Lyons is silent, however, Dullen teaches the user being a patient.  (“The PMD is implemented using medical devices for measuring and reporting objective measurements of pain through patient monitoring and analyzing related biological, psychological, social, environmental, and demographic factors that may contribute to and effect physiological outcomes for patients…”; Dullen, [0002]).  Dullen can be combined with Lyons such that the patient of Dullen is the user of Lyons.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Lyons by adding the feature of detecting by at least one camera a target object manipulated by the patient, in order to utilize data analysis of the user data so that the healthcare provider can better evaluate the efficacy of treatment options, to improve both personal health and disease related outcomes, as taught by Dullen ([0112]).  
Lyons teaches displaying on a screen of the computing device an augmented image overlaid on the target object, the augmented image comprising a first image associated with the first fiducial marker and a second image associated with the second fiducial marker; (“Next the cube is recognized by the camera of the computing device 315 while the position, orientation, and motion begin being tracked… Next, at 320, a class of virtual goods may be presented to the shopper… For example, if a shopper is using the system to evaluate jewelry for purchase, each of the sides of the cube could display a different category of jewelry (e.g., rings, earrings, necklaces, bracelets, etc.).”; Lyons, [0053], [0054], Fig. 3)
There is a marker on each face of the cube (Lyons, [0033]).  Each side (face) of the cube can display (have overlaid upon it) a different augmented image (a first image associated with the first fiducial marker and a second image associated with the second fiducial marker).  
detecting a position and a rotation relative to the camera of the target object for each point in time for which a data point is collected; (“The camera on the mobile computing device recognizes the markers and their orientation on the cube; a virtual product chosen by the user to evaluate is inserted in the display aligned with the orientation of the cube.  As the camera of the mobile computing device tracks the orientation and motion of the cube, the correlating rotation and motion is shown in the virtual product through the display of the mobile computing device.  Using this system, the user can examine the chosen product from all angles and views… Next, the cube is recognized by the camera of the computing device 315 while the position, orientation, and motion begin being tracked.  At this stage, not only is the cube recognized as something to be tracked, but the particular side, face or marker (and its orientation, up or down, left or right, front or back, and any degree of rotation) is recognized by the computing device.”; Lyons, [0043])
The camera recognizes (detects) the position and orientation (rotation) of the cube (target object) relative to the camera during the time period when the cube is being tracked.  
Lyons is silent, however, Walzel teaches calculating a coordinate data set of the target object based on the position and the rotation detected; (“The electronic control unit and the plurality of cameras 32a, 32b, 32c and 32d together may constitute a tracking system which can detect the spatial position and orientation of the one or more physical object/objects 24, 26 relative to the coordinate system x, y, z of the spatial user interface 100… Then, second spatial coordinates of the part of the object surface relative to the coordinate system x, y, z of the spatial user interface 100 may be calculated via coordinate transformation.”; Walzel, p. 10, lines 4-7, lines 17-19)
The spatial coordinates of the physical object (target object) surface are calculated, based on the position and orientation (rotation) of the object (target object) and relative to the relative to the coordinate system x, y, z of the spatial user interface.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Lyons by adding the feature of calculating a coordinate data set of the target object based on the position and the rotation detected, in order to enable the interaction between the user and the three-dimensional physical object in a three-dimensional context in a highly intuitive manner, as taught by Walzel. (p. 2, line 22-24)  
Lyons, Walzel and Dullen teach determining an active face for each point in time using the coordinate data set and a parameter indicative of the patient focusing attention on one of the first image and the second image, wherein the active face can be dynamically assigned to one of either the first face or the second face at each point in time; (“… the cube is recognized by the camera of the computing device 315 while the position, orientation, and motion begin being tracked.  At this stage, not only is the cube recognized as something to be tracked, but the particular side, face, or marker (and its orientation, up or down, left or right, front or back, and any degree of rotation) is recognized by the computing device.  The orientation is important because the associated software also knows, if a user rotates the object in one direction, which face will be presented to the camera of the computing device next and can cause the associated virtual object to move accordingly… Once the cube is associated with a virtual object, the virtual object is shown on the display at the same position and orientation of the cube… Once the three-dimensional object is associated with a particular virtual object at 325, movement of the cube may be detected at 330.  Movement can be translational “away from” the user… or toward the user in a rotation about an axis… The tracked movement of the cube is updated in the associated virtual object at step 335.  This update in movement of the virtual object to correspond to movement of the cube may happen in real-time with no observable delay… ”; Lyons, [0053], [0055], [0056], [0073])
The faces of the cube are being tracked as the cube is moved, for example, rotated about an axis.  The active face is considered to be the face that is presented to the camera.  Once the cube is associated with a virtual object, the tracked movement of the cube is updated in real time.  The software recognizes which direction the cube is being rotated and knows which face will be presented to the camera next and causes the associated virtual object to move accordingly.  Thus, as the cube is rotated in real time, each face of the cube as it is presented to the camera (active face) is recognized for each point in time.  
(“Figs. 7a-7d show a user examining an avocado from all sides by manipulating the cube as a placeholder for the avocado.  Fig. 7a shows one side of the avocado to scale, Figs. 7b, 7c, and 7d show other views of the avocado.  It is important to note that these images only capture that moment in time and a buyer can look at the avocado from any angle, and rotate it about any axis to evaluate all parts of it.”; Lyons, [0073], Figs. 7a-7d)

(“Figs. 4a-4d show an example of… a shopper who wants to evaluate a new shoe can see the three-dimensional virtual image of the shoe in his hand… exactly how it would look in the physical world.  The shopper can turn the shoe around (by turning the cube) to view the location of the location of the rear facing camera… the views are not limited to top, bottom, front, rear, left and right.  The cube can be turned naturally in the user’s hand in any number of degrees in any direction; the three-dimensional virtual product is also able to be manipulated naturally in the user’s hand, as the movements of the cube control corresponding movement in the virtual product.”; Lyons, [0059], Figs. 4a-4d)
The motion and/or rotation of the cube corresponds to the motion of the user’s hand in any number of degrees in any direction (parameter of the user).  Lyons is silent, however, Dullen teaches the user being a patient.  (“The PMD is implemented using medical devices for measuring and reporting objective measurements of pain through patient monitoring and analyzing related biological, psychological, social, environmental, and demographic factors that may contribute to and effect physiological outcomes for patients…”; Dullen, [0002]).  Dullen can be combined with Lyons such that the patient of Dullen is the user of Lyons.  Thus, the motion of the hand of Lyons is the motion of the patients hand in Dullen.  Lyons is silent, however, Walzel teaches using the coordinate data set. (“The electronic control unit and the plurality of cameras 32a, 32b, 32c and 32d together may constitute a tracking system which can detect the spatial position and orientation of the one or more physical object/objects 24, 26 relative to the coordinate system x, y, z of the spatial user interface 100… Then, second spatial coordinates of the part of the object surface relative to the coordinate system x, y, z of the spatial user interface 100 may be calculated via coordinate transformation.”; Walzel, p. 10, lines 4-7, lines 17-19)
The spatial coordinates of the physical object (target object) surface are calculated, based on the position and orientation (rotation) of the object (target object) and relative to the relative to the coordinate system x, y, z of the spatial user interface.  Walzel can be combined with Lyons such that the tracking, movement and rotation of the cube of Lyons uses the coordinate data set of Walzel.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Lyons by adding the feature of determining an active face for each point in time using the coordinate data set and a parameter indicative of the patient focusing attention on one of the first image and the second image, wherein the active face can be dynamically assigned to either one of the first face or the second face at each point in time, in order to enable the interaction between the user and the three-dimensional physical object in a three-dimensional context in a highly intuitive manner, as taught by Walzel (p. 2, line 22-24) and in order to utilize data analysis of the user data so that the healthcare provider can better evaluate the efficacy of treatment options, to improve both personal health and disease related outcomes, as taught by Dullen ([0112]).  
Lyons is silent, however, Kozaki and Finlayson teach and storing as a data set the data point for each point in time, the data point comprising the coordinate data set, the active face, and a time. (“Since a three-dimensional model (the AR object 430’’) is displayed being superposed on the object 400, the superposed AR object 430’’ is displayed at all the positons on the object 400.  Accordingly, the user is able to see the AR object 430’’ through the display device 200 at the same position and in the same attitude (orientation) as those of the object 400… when the user moves from position A to position B, the display device 200 stores the change in the position coordinates and orientation when the display 200 moves from a position A to a position B.  The position and orientation of the AR object 430’’ are already set at the same position and in the same attitude as those of the object 400… the user is able to see the AR object 430’’ sitting at the same position and in the same attitude as those of the object 400 through the display device 200 from position B… In the process of estimating the setup position of the model, the image capture section 210 captures an image of the object 400 (Fig. 2A) (step S101).  The coordinate-attitude detection section 213 detects the position coordinates (Xcamera, Ycamera, Zcamera) and orientation (αcamera, βcamera, γcamera) of its own in the world coordinate system at the time of capturing the image of the object 400 (step S102). The storage section stores the position coordinate… and orientation… of its own in the world coordinate system at the time of capturing the image of the object 400… ”; Kozaki, [0059], [0060], [0066], Fig. 3)
Fig. 3 illustrates the user viewing the object 400 with the AR object superimposed upon it.  The image of the object is captured and the position and orientation coordinates of the object are determined at the time of capturing the image.  Then, the image of the object is stored, along with the position and orientation coordinates (coordinate data set) of the object at the time (point in time) of capturing the image of the object.  Lyons is silent, however, Finlayson teaches storing the active face of the object (“… when the user via the image viewer 132 selects a viewpoint associated with the slice, the image viewer allows the user to dynamically view images of the geometry of the object model 52 corresponding to the six geometric images associated with the respective viewpoint… The controller 131 next identifies the current viewpoint for subsequent processing as the first camera viewpoint facing one side of a cube… the controller 131 causes the image generator 50 to render six geometric images… corresponding to the six faces 2304 of a cube 2306 in which the current viewpoint is centered… the image viewer 131 allows a user to dynamically view a cubic volume of 3D scenes generated by the image viewer 131 using the six geometric images… associated with a respective camera viewport.”; Finlayson, [0118], [0139], Fig. 23B)
The side of the cube representing the current viewpoint is stored and retrieved from memory for display.  Finlayson can be combined with Lyons and Kozaki such that, the coordinates representing the position and orientation of the object at the time of Kozaki is stored along with the side of the object representing the current viewpoint of Finlayson.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lyons by adding the feature of storing as a data set the data point for each point in time, the data point comprising the coordinate data set, the active face, and a time, in order to allow the user to see the AR object superposed on the object through the display section, as taught by Kozaki ([0032]) and to dynamically view a cubic volume of scenes using the six geometric images associated with a respective viewpoint. (Finlayson, [0139]).  
Re:  claim 9, Lyons teaches
9. The method of claim 1 wherein the target object is a cube comprising the first face, the second face, a third face with a third fiducial marker positioned on the third face, a fourth face with a fourth fiducial marker positioned on the fourth face, a fifth face with a fifth fiducial marker positioned on the fifth face, and a sixth face with a sixth fiducial marker positioned on the sixth face. (“The tangible object can be… a cube, or any other three-dimensional shape… This ability to be tracked can be implemented a number of ways… one of the simplest and least expensive ways to make the three-dimensional object trackable is through the use of unique markers on each of the sides of the three-dimensional object…”; Lyons, [0031], [0033])
Figs. 1a-1b illustrates that the tangible object (target object) can be a cube with six sides (faces), where each side (face) has a unique marker (fiducial marker).  
Claims 2, 3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Donalds, Dullen, Walzel, Kozaki  and Finlayson as applied to claim 1 above, and further in view of Hu et a. U.S. Pub. No. 2020/0043242.  
Re:  claim 2, Lyons is silent, however, Hu teaches 
2. The method of claim 1 further comprising the step of associating the first image with a first therapeutic subject and the second image with a second therapeutic subject, the data point further comprising the first therapeutic subject and the second therapeutic subject. (“… display content of the first terminal device 100 includes a first virtual object 701 corresponding to the first terminal device 100 and a second virtual object 801 corresponding to the second terminal device 200, and the display content of the second terminal device 200 also includes the first virtual object 701 corresponding to the first terminal device 100 and the second virtual object 801 corresponding to the second terminal device 200… the first terminal device determines the display coordinate of the first virtual object in the virtual space according to the first spatial position relative to the marker, determines the display coordinate of the second virtual object in the virtual space according to the second spatial position of the second virtual object relative to the marker sent from the second terminal device, and synchronously displays the first virtual object and the second virtual object in combination with data of the second virtual object…”; Hu, [0051], [0052], Fig. 5)
Fig. 5 illustrates that the first virtual object 701 (first image) corresponds to the first terminal device worn by the first user (first subject) and the second virtual object 801 (second image) corresponds to the second terminal device worn by the second user (second subject).  The data of the first virtual object and the second virtual object are combined to provide a combined image (data point) which includes the first and second virtual objects.  Lyon and Hu are silent, however, Dullen teaches users being a patients.  (“The PMD is implemented using medical devices for measuring and reporting objective measurements of pain through patient monitoring and analyzing related biological, psychological, social, environmental, and demographic factors that may contribute to and effect physiological outcomes for patients…”; Dullen, [0002]).  Dullen can be combined with Lyons and Hu such that the patients of Dullen are the users of Hu.  A patient is also considered to be a therapeutic subject. Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lyons by adding the feature of associating the first image with a first therapeutic subject and the second image with a second therapeutic subject, the data point further comprising the first therapeutic subject and the second therapeutic subject, in order to realize interactive display of virtual objects between the first terminal device 
Re:  claim 3, Lyons is silent, however, Hu teaches
3. The method of claim 2 further comprising the steps of transmitting the data set to a second computing device; (“The second terminal device can obtain a second spatial position of the second virtual object relative to a second marker, and send the interaction data including the second spatial position of the second virtual object relative to the second marker and data of the second virtual object to the first terminal device.”; Hu, [0059])
Spatial position data of the second virtual object and second virtual object data are sent (transmitted) from the second device to the first device (second computing device).  
and displaying to a user at least a portion of the data set on a second screen of the second computing device. (“When the first terminal device obtains the second spatial position, it can covert the second spatial position, take the first marker as a reference, and obtain a third spatial position of a second virtual object relative to the first marker… generating the first virtual object according to the first display position, and generating the second virtual object according to the data of the second virtual object and the second display position.”; Hu, [0061], [0064])
The combined data of the first virtual object and the second virtual object are displayed to a user on the first terminal device (second screen of the second computing device).  
Re:  claim 6, Lyons is silent, however, Dullen teaches 
6. The method of claim 3 further comprising the steps of retrieving from memory one or more talking prompts comprising a first talking prompt associated with the first therapeutic subject and a second talking prompt associated with the second therapeutic subject; and communicating the talking prompts through the second computing device to a user. (“The PMD 10 may be implemented through one or more devices such as a smartphone to collect and transmit patient data to a cloud network, hospital network, medical offices, assisted living, or other point of care or place for acquiring, viewing, and analyzing biophysical data, or for telemedicine each referred to herein as “acquisition environment” 1 and to an external BioTraceIT PMD server system 18 to be accessible to compile, review and store patient data and biometric information… Transformed data may be utilized to create patient specific electronic communications such as a through text messaging, via dedicated or other mobile devices, to engage the patient to potentially evaluate sources of pain matrix inflections, and generate patient engagement to educate, encourage healthy habits and behaviors, and track activity as it relates to device generated physical data.  Changes in pain levels may trigger a series of questions.  This feature of the LifeTraceIT software 60 would represent “integrated journaling” which uses physiological questions based on biosignal date [sic] to request specific information from the affected individual to aid in source detection of pain or unhealthy stimulus… The LifeTraceIT component 60 of the PMD 10 may optionally also be provided and accessible on the PainTrace device 14 and/or other medical devices at a patient level of access and/or through a mobile digital device software app… pain or other biophysical measurements by the PMD 10 may trigger alerts that prompt messaging or questions for the patient such as when pain thresholds are elevated due to for example a migraine.  The LifeTraceIT software, or a device associated with the PMD 10, would initiate “10-60 Messaging” to engage the patient to determine the source of the pain inflection.  Because migraines may be triggered by food, clothing dyes, perfumes and other chemicals, a text message is sent from the PMD 10 asking questions about the environment, activity or what food was recently consumed, for example 10 questions to receive information about the last 60 minutes.  The response would be collected and evaluated to assist in determining what may be causing the elevation in pain.”; Dullen, [0094], [0108], [0110], [0113], Fig. 1)
For example, the PMD is implemented at the patient’s smartphone (second device), for example, to collect and transmit patient data to a medical office device (first device) of a healthcare provider and/or to an external server system for storage.  When the patient’s smartphone communicates a pain inflection to the PMD, the LifeTraceIT component of the PMD initiates 10-60 messaging to the patients smartphone (communicating talking prompts through a second computing device to a user), which includes 10 questions about the last 60 minutes.  The questions can include for example, questions about the 
Re:  claim 8, Lyons is silent, however, Donalds teaches 
8. The method of claim 3 further comprising the steps of processing the data set to automatically create a graphical representation of the data set; and displaying the graphical representation on the second screen of the second computing device. (“… a system for measuring a physiological-emotional state of a user… includes a mobile device 101 configured to acquire biometric data… and transmit the user data, for example, using communications device 107.  The system 100 also includes a central computing device 121 configured to receive the user data transmitted from the mobile device 101… The system 100 in response to receiving the user data can determine… an emotional state of the user… The system 100… can generate a graphical representation of the determined physiological-emotional state of the user… each of these functions can be performed by the mobile device 101… by the central computing device 121… or can be performed cooperatively by the mobile device 101 and the central computing device 121… a physiological-emotional state can be determined by plotting the user HRV in relation to the user state… along a plot as shown in Fig. 2… the representation of the physiological-emotional state of the user… can be rendered by the display 117 and/or the display device 127…”; Donalds, [0021], [0022], [0044], Fig. 1)
In response to receiving the user data (data set), the system determines the physiological-emotional state of the user and generates a graphical representation of the user’s physiological-emotional state (automatically create a graphical representation of the data set).  The graphical representation can be displayed on the mobile device and on the central computing device (second computing device) (displaying the graphical representation on the second screen of the second computing device).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lyons by adding the feature of processing the data set to automatically create a graphical representation of the data set; and displaying the graphical representation on the second screen of the second computing device, in order to allow medical professionals to receive real-time health information such as physiological-emotional state data from the user (patient) without requiring the user to travel to the hospital permits more frequent feedback intervals and reduces costs, as taught by Donalds. ([0051])  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in  as applied to claim 3 above, and further in view of Fish et al. U.S. Pub. No. 2018/0226158.    
Re:  claim 4, Lyons is silent, however, Fish teaches 
4. The method of claim 3 further comprising the steps of recording a video of the patient; transmitting the video to the second computing device; and displaying the video on the second screen of the second computing device. (“The display 119 may provide pictures and information to the user.  Front camera 115 and microphone 117 allow medical practitioner 175 to see and/or hear the user and/or the patient on a remote mobile device 160.  The different cameras on telehealth unit 110 may behave as a virtual camera.  The virtual camera may be used to image the user for use in the video calls for medical practitioner 175 to view on display 170”; Fish, [0028], Fig. 1)
As illustrated in Fig. 1, the user/patient uses the telehealth device 110 to participate in a video call with a medical practitioner 175 on his mobile device 160.  The front camera of the telehealth device 110 records video of the user/patient (recording a video of a patient) and sends the video to the medical practitioner’s device for display (and displaying the video on the second screen of the second computing device).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lyons by adding the feature of recording a video of the patient; transmitting the video to the second computing device; and displaying the video on the second screen of the second computing device, in order to implement augmented reality during telehealth sessions in a telehealth device for presenting and relaying medical information of a patient to a medical practitioner on a remote computerized device, such as a remote mobile device, as taught by Fish. ([0006])  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Donalds, Dullen, Walzel, Kozaki, Finlayson and Hu as applied to claim 3 above, and further in view of Slavin et al. U.S. Patent No. 8,810,657.  
Re:  claim 5, Lyons is silent, however, Slavin teaches
5. The method of claim 3 further comprising the steps of transmitting a mirror video of the screen of the first computing device to the second computing device; and displaying the mirror video on the second screen of the second computing device. (“For example, the first device receives image data over the first connection established between the first device and the camera… the image data may be a single still image captured by a camera or may be a video captured by the camera.  The camera may send live video of the monitored property associated with the user of the first device over the established connection and the first device may receive live video sent over the established connection.  The system 200 determines to establish a second connection with a second device that enables sharing of the received image data with the second device… The system 200 shares the received image data with the second device over the second connection (350).  For example, the first device sends still images or video images to the second device over the second connection.  In this example, still images or video of the monitored property may be displayed on the second device concurrently with display of the still images or video of the monitored property on the first device.”; Slavin, col. 13, lines 21-31, col. 14, lines 25-32)
The first device sends video images to the second device (transmitting a mirror video of the screen of the first computing device to the second computing device) such that the video images are displayed concurrently on both devices.  Therefore, it would have 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Donalds, Dullen, Walzel, Kozaki, Finlayson and Hu as applied to claim 3 above, and further in view of Knotts U.S. Pub. No. 2016/0323324.  
Re:  claim 7, Lyons is silent, however, Knotts teaches 
7. The method of claim 3 further comprising the steps of establishing a videotelephony session between the patient and the user to permit the transmission in real-time and audio-video signal. (“The disclosed embodiments relate to provision of a connected health solution, with an open telehealth service that allows healthcare providers to deliver secure, branded care to patients, each through their own particular portal device… and each using their own favorite video chat client, including FACETIMETM… HANGOUTSTM…  and SKYPETM... healthcare providers are able to offer virtual care with the burden of learning and maintaining new telehealth hardware or programs… Once the patient user device 550 answers and the patient at the patient user device 550 is visible on the patient video client display screen of the televisit coordinator workstation terminal 502, the televisit coordinator workstation terminal 502 switches the call coordination panel to Coordinator-to-Patient mode which initiates a live video and audio session between the televisit coordinator workstation terminal and the patient user device 550.”; Knotts, [0032], [0041], [0089], Fig. 5)
The patient and the health care provider have a televisit (videotelephony session) using video chat clients such as Facetime or Skype.  Thus, real-time audio and video signals are exchanged during the televisit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lyons by adding the feature of establishing a videotelephony session between the patient and the user to permit the transmission in real-time and audio-video signal, in order to provide a seamless, personalized patient experience without having to install custom video chat applications, as taught by Knotts. ([0040])  

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None or the prior art teaches or suggests:  
from claim 10 - displaying a second augmented image in place of displaying the first augmented image upon receiving an input activating a first image link, the second augmented image comprising a third image associated with the first fiducial marker and a fourth image associated with the second fiducial marker; and displaying a third augmented image in place of displaying the first augmented image upon receiving a second input activating a second image link, the third augmented image comprising a fifth image associated with the first fiducial marker and a sixth image associated with the second fiducial 
from claim 13 - wherein the step of determining the active face for each point in time using the coordinate data set and the parameter indicative of the patient focusing attention on one of the first image and the second image, wherein the parameter is one or more of determining which of the first face and the second face are oriented more upright compared to the other, determining which of the first face and the second face has a larger screen area, and determining which of the first face and the second face has received a touch input.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612